         Case 1:20-cr-00041-DLC Document 27 Filed 03/11/21 Page 1 of 3



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                             BILLINGS DIVISION

 UNITED STATES OF AMERICA,                           CR 20–41–BLG–DLC

                      Plaintiff,

 vs.                                                        ORDER

 ROBERT LOWELL TAKESENEMY,
 JR.,

                       Defendant.

       Before the Court is the Unopposed Motion of the United States for Issuance

of a Preliminary Order of Forfeiture. (Doc. 26.) On November 17, 2020,

Defendant Robert Lowell Takesenemy, Jr., entered a plea of guilty to Count I of

the Indictment, which charged him with being a prohibited person in possession of

a firearm, in violation of 18 U.S.C. § 922(g)(1). The Indictment also contained a

forfeiture allegation, pursuant to 18 U.S.C. § 924(d) of firearms and ammunition.

By virtue of his guilty plea, the United States is now entitled to possession of the

property, pursuant to pursuant to 18 U.S.C. § 924(d), and Rule 32.2(b)(2), Federal

Rules of Criminal Procedure.

       Accordingly, IT IS ORDERED that:

       (1)   The motion (Doc. 26) is GRANTED.




                                          1
           Case 1:20-cr-00041-DLC Document 27 Filed 03/11/21 Page 2 of 3



      (2)     Based upon the plea of guilty by Takesenemy to the Indictment, the

United States is authorized to seize the following property:

            • Ruger 22 Long Model 10-22, SN 122-79307 and 42 ammunition
              shells;

            • Taurus PT 1911 .45 caliber, SN NBM30153 and three rounds of
              ammunition;

            • Mossberg Plinkster .22 caliber, SN EGB091450;

            • Smith and Wesson model M & P .223 caliber, SN SU81464 and ten
              rounds of ammunition; and

            • Smith and Wesson model 908 9mm SN TDP4692 and eight rounds of
              ammunition.

      (3)     This property is forfeited to the United States for disposition in

accordance with the law, subject to the provisions of to 18 U.S.C. § 924(d) and 28

U.S.C. § 2461(c).

      (4)     The above-listed property is to be held by the United States,

particularly the Bureau of Alcohol, Tobacco, Firearms, and Explosives, Bureau of

Indian Affairs, and/or the United States Marshals Service, in its secure custody and

control.

      (5)     The United States will provide written notice to all third parties

asserting a legal interest in any of the above-described property and will post on an

official government internet site (www.forfeiture.gov) for at least 30 consecutive

days as required by Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty
                                           2
        Case 1:20-cr-00041-DLC Document 27 Filed 03/11/21 Page 3 of 3



or Maritime Claims and Asset Forfeiture Actions, of the Court’s Preliminary Order

and the United States’ intent to dispose of the property in such manner as the

Attorney General may direct, pursuant to 18 U.S.C. § 982(b)(1) and 21 U.S.C.

§ 853(n)(1), and to make its return to this Court that such action has been

completed.

      (6)    Upon adjudication of all third-party interests, if any, and on motion of

the United States, the Court will enter a Final Order of Forfeiture.

      DATED this 11th day of March, 2021.




                                          3
